 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9             EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
10
11   DANIEL DICKFOSS,                      Case No.: 2:19-cv-01385-MCE-JDP

12                    Plaintiff,           District Judge Morrison C. England, Jr.
                                           Magistrate Judge Jeremy D. Peterson
13        v.
                                           ORDER APPROVING JOINT
14   ZIMMER, INC., ZIMMER BIOMET           STIPULATION TO FURTHER CONTINUE
     HOLDINGS, INC., ZIMMER HOLDINGS,      DISCOVERY DEADLINES
15   INC., BIOMET ORTHOPEDICS, INC., and
     DOES 1-50, Inclusive,                 [Filed concurrently with Joint Stipulation to
16                                         Further Continue Discovery Deadlines; and
                      Defendants.          Declaration of David P. Koller in Support of
17                                         Joint Stipulation to Further Continue Discovery
                                           Deadlines]
18
                                           Complaint Filed:      May 6, 2019
19                                         Date Removed:         July 22, 2019
20
21
22
23
24
25
26
27
28
                                                          ORDER APPROVING JOINT STIPULATION
                                                   TO FURTHER CONTINUE DISCOVERY DEADLINES
                                                               CASE NO. 2:19-CV-01385-MCE-JDP
 1           The Court, upon consideration of the Parties’ Joint Stipulation to Further Continue Discovery

 2   Deadlines, hereby APPROVES the Parties’ Stipulation. IT IS HEREBY ORDERED that the
     following deadlines are amended as follows:
 3
             The last date to complete case-specific fact discovery is extended to December 9, 2021; the
 4
     last date for Plaintiff to designate and serve expert witness reports is extended to March 3, 2022; the
 5
     last date for Defendants to designate and serve expert witness reports is extended to April 4, 2022;
 6   the last date to disclose rebuttal experts is extended to May 5, 2022; the last date to complete case-
 7   specific expert discovery is extended to June 10, 2022; and the last date to file motions in limine and
 8   dispositive motions is extended to September 15, 2022.

 9           The parties are ordered to file a Joint Notice of Trial Readiness not later than thirty (30) days
     after receiving this Court’s ruling on the last filed dispositive motion. The parties are to set forth in
10
     their Notice of Trial Readiness, the appropriateness of special procedures, whether this case is related
11
     to any other case(s) on file in the Eastern District of California, the prospect for settlement, their
12   estimated trial length, any request for a jury, and their availability for trial. After review of the parties’
13   Joint Notice of Trial Readiness, the Court will issue an order that sets forth new dates for a final
14   pretrial conference and trial.

15           IT IS SO ORDERED.
16
17   Dated: April 28, 2021
18
19
20
21
22
23
24
25
26
27
28                                                       1

                                                                           ORDER APPROVING JOINT STIPULATION
                                                                    TO FURTHER CONTINUE DISCOVERY DEADLINES
                                                                                CASE NO. 2:19-CV-01385-MCE-JDP
